PER CURIAM.
In its petition for rehearing the appellant challenges the power of this Court to add damages for delay to the judgment which it has affirmed. Whether the addition of such damages is a matter of substantive right governed by State law or a matter of procedure controlled by Section 878, Title 28, U.S.C.A. and Rule 31 of this Court, we think it is not necessary to decide. From either viewpoint this Court has power to impose- damages, being satisfied that the appeal is without merit and appears to have been taken merely for delay.
The petition for rehearing is denied.